Citation Nr: 1233953	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  10-14 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of service connection for malaria.

2.  Whether new and material evidence has been received with respect to a claim of service connection for Hepatitis C.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected Type II diabetes mellitus.

4.  Entitlement to an initial rating higher than 10 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to November 1971 and from April 1974 to April 1977.  He received the Army Commendation Medal, Combat Infantryman Badge, and Purple Heart Medal.

These matters come before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO denied the Veteran's petition to reopen claims of service connection for malaria and Hepatitis C as new and material evidence had not been submitted, denied entitlement to service connection for hypertension, and denied entitlement to a compensable rating for bilateral hearing loss.  The RO also granted service connection for PTSD and assigned an initial 10 percent disability rating, effective October 24, 2007.

The Veteran testified before the undersigned at an April 2012 videoconference hearing at the RO.  A transcript of that hearing has been associated with his claims folder.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

In this case, the evidence reflects that the Veteran's service-connected PTSD and bilateral hearing loss may have worsened since his last VA examinations in June 2008.  For example, during the June 2008 VA psychiatric examination, he reported that he had many friends and had recently traveled to Vietnam with a group of them.  During the April 2012 hearing, however, he reported that he was socially isolated with few friends, had difficulty socializing, and avoided crowds.  He also reported during the hearing that his hearing loss was worsening.  

Given this evidence, VA's duty to obtain new examinations as to the current severity of the Veteran's service-connected PTSD and bilateral hearing loss is triggered.

Regarding the hypertension issue, once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In this case, the Veteran was afforded a VA examination for hypertension in June 2008 and was diagnosed as having essential hypertension.  The physician who conducted the examination opined that the hypertension was not caused by the Veteran's service-connected diabetes mellitus.  He reasoned that medical literature, including Harrison's Principles of Internal Medicine, indicated that diabetes had not been shown to cause hypertension.

The June 2008 opinion is inadequate because it is limited to whether the current hypertension was caused by the service-connected diabetes.  However, service connection may also be granted for a disability that is aggravated by a service-connected disability and no opinion was provided as to any possible aggravation.  38 C.F.R. § 3.310 (2011).

Furthermore, the examiner did not provide any opinion as to whether the Veteran's current hypertension was directly related to service.  An adequate medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Additionally, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2011).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

In a June 1982 statement (VA Form 21-4138), the Veteran expressed his desire to reopen his claim of service connection for Hepatitis C and he requested that treatment records from the VA Medical Center in Dallas, Texas, (VAMC Dallas) be obtained to substantiate his claim.  Also, during the April 2012 hearing, the Veteran reported that he had received treatment for hypertension at VAMC Dallas approximately three years prior to the hearing.  The VA treatment records in the claims file are from VAMC Dallas and the VA outpatient clinic in Fort Worth, Texas, (VAOPC Fort Worth) and are dated from August 2003 to November 2007.  There are no additional records among the Veteran's paperless records in the Virtual VA system.

Thus, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Additionally, VA's duty to notify a claimaint seeking to reopen a previously denied claim includes advising the claimaint of the evidence and information needed to reopen the claim as well as the evidence and information needed to establish entitlement to the underlying claim for the benefit being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Also, in the context of a claim to reopen, VA must look at the basis for the denial in the prior decision and provide the claimaint with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Failure to provide this notice is generally prejudicial.  Id.

The agency of original jurisdiction (AOJ) sent the Veteran a VCAA notice letter in December 2007 regarding his claims of service connection for hypertension and for an increased rating for bilateral hearing loss.  However, this letter did not provide notice of the information and evidence required to substantiate the claims of service connection for malaria and Hepatitis C, did not notify the Veteran of the need to submit new and material evidence with regard to these claims, and did not include a definition of these terms.  As such, VA has not satisfied the notification requirements of the VCAA as interpreted in Kent.




Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter which identifies the reasons for the prior denial of his claims of service connection for malaria and Hepatitis C in March 2008, the appropriate definitions of new and material evidence, the type of evidence that is necessary to satisfy the element of the underlying claims which was found insufficient in the previous denial (i.e. a current disability), and the type of evidence that is necessary to substantiate the underlying service connection claims, in accordance with the Court's decision in Kent.
 
2.  Obtain and associate with the claims file all records of the Veteran's treatment for hypertension, malaria, Hepatitis C, hearing loss, and a psychiatric disability from VAMC Dallas and VAOPC Forth Worth prior to August 2003 and from November 2007 to the present.

All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts would be futile.

3.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine the etiology of his current hypertension.  All indicated tests and studies should be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should answer all of the following questions as definitively as possible:

(a)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current hypertension (any hypertension diagnosed since October 2007) had its onset in service, had its onset in the year immediately following any period of service, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current hypertension (any hypertension diagnosed since October 2007) was caused (in whole or in part) by his service-connected diabetes mellitus?

(c)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current hypertension (any hypertension diagnosed since October 2007) was aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected diabetes mellitus?

If the Veteran's current hypertension was aggravated by his service-connected diabetes mellitus, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The absence of evidence of treatment for hypertension in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

4.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA psychiatric examination to assess the current severity of his service-connected psychiatric disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should report the nature and severity of all signs and symptoms of the Veteran's service-connected psychiatric disability, describe the impact of the disability on his occupational and social functioning, and provide a Global Assessment of Functioning score. 

The examiner must provide a rationale for any opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, the examiner must provide a reason for doing so.

5.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA audiological examination to assess the current severity of the service-connected bilateral hearing loss.
The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

All indicated tests and studies, including a puretone audiometry test and a speech recognition test (Maryland CNC test), should be conducted.

The examiner must also fully describe the functional effects of the Veteran's hearing disability.

The examiner must provide a rationale for any opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

6.  The AOJ should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

7.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.
  
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


